"The undersigned, one of the persons to whom this cause was referred, has had the award of A. M. Lyle, the other referee, and one D.C. Hardin (who styles himself umpire) submitted to (127) him, that he respectfully declines to adopt the same, as in his opinion the defendants are liable to the plaintiff for the property taken. *Page 98 
He therefore enters his protest against said award in that the same is against the testimony taken in the cause."         N. G. HOWELL.
The counsel for those defendants in whose favor the award was made, moved for judgment thereon, which the counsel for the plaintiff objected to, and filed several exceptions to the award, one of which was that the umpire was not chosen by the joint action and consent of the two referees.
The exceptions were overruled by his Honor, Cannon, J., and a judgment given according to the award, from which the plaintiff appealed to the Supreme Court.
An arbitrator is a person selected by the mutual consent of the parties, to determine matters in controversy between them, whether they be matters of law or fact. He is invested with judicial functions, limited by the terms of the submission, and he must be incorrupt and impartial, and not exceed or fall short of his duty, and if he acts otherwise, his award may be set aside.
The award on its face ought to show that the arbitrator has acted upon all the matters submitted, and his judgment must be expressed with clearness and certainty.
When two persons are appointed as arbitrators, and it is provided in the submission, or rule of Court, that they may select an umpire, if they cannot agree, it must appear on the face of the award, that the appointment of the umpire was the act of the will and concurring judgment of both the arbitrators. Russell on Arbitration, 220.
In the case before us, it does not appear in the proceedings of the arbitrators how and under what circumstances the umpire was (128) chosen.
As the arbitrator Howell, in his protest against the award speaks of Hardin as one "who styles himself umpire," we conclude that the appointment was made without his consent.
The judgment of his Honor was erroneous, and the award must be set aside.
Let this be certified.
Per curiam.
Venire de novo.
Cited: Keener v. Goodson, 89 N.C. 276. *Page 99